In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                     Filed: March 23, 2022

* * * * * * * * * * * * * *                                UNPUBLISHED
PATRICIA GAUTHIER,         *
                           *
         Petitioner,       *                               No. 18-753V
                           *                               Special Master Oler
v.                         *
                           *                               Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for Respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

         On May 29, 2018, Patricia Gauthier (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program2 alleging that she developed
polymyalgia rheumatica as a result of an influenza vaccination she received on October 27, 2015.
Pet. at 1. After a series of expert reports from the parties, the undersigned held a status conference
on June 2, 2021, wherein she informed the parties she was not persuaded that the flu vaccine can
cause PMR and recommended that Petitioner dismiss her case. Petitioner filed her motion to
dismiss her petition on October 5, 2021, and on the same day the undersigned issued her decision
dismissing the case for insufficient proof. (ECF No. 44).

      On December 21, 2021, Petitioner filed an application for final attorneys’ fees and costs.
(ECF No. 49) (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
$41,862.99, representing $23,448.90 in attorneys’ fees and $18,414.09 in attorneys’ costs. Fees
App. at 2. Pursuant to General Order No. 9, Petitioner states that she has not incurred any costs
related to this litigation. Id. Respondent failed to file a response within the allotted time.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

        Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, although the petition was eventually dismissed, the
undersigned does not doubt that the claim was brought in a good faith belief that Petitioner’s
vaccination caused her injury. Additionally, Petitioner was able to file expert reports supporting
her claim and while the undersigned ultimately did not find them to be persuasive, there was
reasonable basis to proceed with the case for as long as it did. Additionally, the undersigned notes
that Respondent has not advanced any argument against the reasonable basis or good faith of the
claim (and indeed, declined to file even his standard response altogether). Accordingly, the
undersigned finds that Petitioner is entitled to a final award of reasonable attorneys’ fees and costs.

        It is “well within the special master's discretion” to determine the reasonableness of fees.
Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec'y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys' fees and
costs.”). Applications for attorneys' fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). The “prevailing market rate”
is akin to the rate “in the community for similar services by lawyers of reasonably comparable
skill, experience and reputation.” Id. at 895, n.11. The petitioner bears the burden of providing
adequate evidence to prove that the requested hourly rate is reasonable. Id.

       a. Reasonable Hourly Rates

        Petitioner requests the following rates of compensation for her attorney, Ms. Amy Senerth:
$225.00 per hour for work performed in 2017, $233.00 per hour for work performed in 2018,
$250.00 per hour for work performed in 2019, $275.00 per hour for work performed in 2020, and
$300.00 per hour for work performed in 2021. Fees App at 1. These rates are consistent with what
Ms. Senerth has previously been awarded for her Vaccine Program work, and the undersigned
finds them to be reasonable herein.

       b. Reasonable Hours Expended


                                                  2
         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). Additionally, it is well-established that billing for
administrative/clerical tasks is not permitted in the Vaccine Program. Rochester v. United States,
18 Cl. Ct. 379, 387 (1989); Arranga v. Sec’y of Health & Human Servs., No. 02-1616V, 2018 WL
2224959, at *3 (Fed. Cl. Spec. Mstr. Apr. 12, 2018).

          Upon review, the overall number of hours billed appears to be largely reasonable. I have
reviewed the billing entries and find that they adequately describe the work done on the case and
the amount of time spent on that work. However, a small reduction must be made for paralegals
billing time for clerical tasks such as filing documents and for attorney time directing paralegals
to file documents. This results in a reduction of $798.10. Petitioner is therefore awarded final
attorneys’ fees of $22,650.80.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $18,414.09 in attorneys’ costs. Fees App. at 15. This amount is comprised of acquiring
medical records, postage, the Court’s filing fee, and work performed by Petitioner’s medical
expert, Dr. M. Eric Gershwin. All of these costs are reasonable in the undersigned’s experience
and have been supported with appropriate documentation. Accordingly, the costs shall be fully
reimbursed.

II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioner’s request for fees and
costs, other than the reductions delineated above, is reasonable. The undersigned finds that it is
reasonable to compensate Petitioner and her counsel as follows:

 Attorneys’ Fees Requested                                           $23,448.90
 (Reduction to Fees)                                                 - ($798.10)
 Total Attorneys’ Fees Awarded                                       $22,650.80

 Attorneys’ Costs Requested                                          $18,414.09
 (Reduction to Costs)                                                     -
 Total Attorneys’ Costs Awarded                                      $18,414.09

 Total Amount Awarded                                                $41,064.89

       Accordingly, the undersigned awards a lump sum in the amount of $41,064.89,
representing reimbursement for reasonable attorneys’ fees and costs, in the form of a check
payable jointly to Petitioner and Petitioner’s counsel of record, Ms. Amy Senerth.

                                                 3
        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.

                                                 s/ Katherine E. Oler
                                                 Katherine E. Oler
                                                 Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    4